Title: To James Madison from George William Erving, 15 August 1806
From: Erving, George William
To: Madison, James



Dear Sir
Madrid Augt. 15. 18036 12 o clock P.M

I have to add to what is contained in my letter of the 13th (sent by quadruplicate) that a courier has arrived this Evening from Paris who brings letters to the 9th. Inst.  That which I have seen is to Mr V. the French charge d’affaires, but not from his government.  Lord Lauderdale has arrived at Paris; the letter insinuates that the peace arrangements Go on rather heavily; it is not particular but intimates in a very distinct manner as tho there was some difficulty in the way: but if this be so Lord Yarmouth coud not have had powers to arrange preliminaries, or they were not arranged in the manner stated.
In a postscript of the 15th. I gave you the authority for the intelligence communicated on the 13th.  There may have been some little misapprehension on the part of Genl Bournonville or the news of this Evening may not be worth much consideration; I have however thought that at this interesting moment Every scrap of authentic information from Paris will be interesting to you, & another gentleman being to depart for Lisbon to Morrow morning affords me an opportunity of sending this immediately.
The beleif in this peace is now as strong & as general as the desire for it; but really it does not appear that the affair is so far advanced as to demand such a confidence in opposition to Every kind of probability.  I am Dear Sir with Great Respect & very faithy. your obliged & obt St

George W Erving

